UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7043


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER TIM FLORENCE,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:04-cr-00497-JAB-1)


Submitted:   October 19, 2010             Decided:   October 28, 2010


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Tim Florence, Appellant Pro Se.  Angela Hewlett
Miller, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Christopher Tim Florence appeals the district court’s

order denying his motion for reduction of sentence pursuant to

18 U.S.C. § 3582(c) (2006).       We have reviewed the record and

find the district court did not abuse its discretion in the

denying the motion.   United States v. Stewart, 595 F.3d 197, 200

(4th Cir. 2010).   Accordingly, we affirm for the reasons stated

by the district court.   United States v. Florence, No. 1:04-cr-

00497-JAB-1 (M.D.N.C. July 12, 2010).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                         AFFIRMED




                                  2